For Immediate Release Shrink Nanotechnologies Forms Audit Committee Led by Independent Chairman Victor Hollander, CPA CARLSBAD, CA – April 21, 2010 – Shrink Nanotechnologies, Inc. (“Shrink”) (OTCBB:INKND) (OTCBB:INKN), an innovative nanotechnology company developing products and licensing opportunities in the solar energy production, medical diagnostics and sensors and biotechnology research and development tools businesses, announced today that its Board of Directors has established an Audit Committee and appointed Victor A.
